UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1103


UNITED STATES OF AMERICA ex rel. LENORA JONES and PATRICIA
J. WILLOUGHBY,

                Plaintiff − Appellant,

           v.

COLLEGIATE  FUNDING   SERVICES,  INC.;   COLLEGIATE  FUNDING
SERVICES, LLC; CFS−SUNTECH SERVICING, LLC; JP MORGAN CHASE &
COMPANY,

                Defendants − Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00290-HEH)


Argued:   December 7, 2011                 Decided:   March 14, 2012


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished opinion. Judge Davis wrote the opinion,
in which Judge King and Judge Gregory joined.


ARGUED: Joe Bradley Pigott, PIGOTT & JOHNSON, PA, Jackson,
Mississippi, for Appellant.    John Donley Adams, MCGUIREWOODS,
LLP, Richmond, Virginia, for Appellees.     ON BRIEF: M. Bryan
Slaughter, MICHIEHAMLETT PLLC, Charlottesville, Virginia, for
Appellant.   J. William Boland, Jeremy S. Byrum, MCGUIREWOODS,
LLP, Richmond, Virginia; Jonathan A. Vogel, MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
DAVIS, Circuit Judge:

       In this appeal, we are urged to hold that the district

court erred in its dismissal with prejudice, pursuant to Fed. R.

Civ. P. 12(b)(1), (b)(6) and 9(b), of Appellants’ myriad claims

under the False Claims Act, 31 U.S.C.A. §§ 3729–3732 (West 2003

& Supp. 2011) (FCA). 1 Finding no error, we affirm.



                                           I.

       Appellants-Relators Lenora Jones and Patricia J. Willoughby

(the       Relators)   are      former    employees   of    Collegiate     Funding

Services, Inc.         (CFS). 2 They allege that CFS violated various

provisions of the FCA in the course of its routine business

practices.      CFS    is   a   major    student   loan   lender   and   servicing

       1
       We indicate throughout, where relevant, the provisions of
the FCA that were in effect at the time this case was initiated.
       2
       The named defendants were Collegiate Funding Services,
Inc. (the parent company); Collegiate Funding Services, LLC (a
CFS subsidiary) (CFS, LLC); CFS-Suntech Servicing, LLC (a CFS,
LLC subsidiary); and JPMorgan Chase & Co. (purchaser of CFS in
late 2005 or early 2006). As noted by the district court, the
Complaint “often refers to CFS generally, without distinguishing
between the several Defendants.” United States ex rel. Jones v.
Collegiate Funding Services, No. 3:07-cv-00290-HEH, 2011 WL
129842, at *3 (E.D. Va. Jan. 12, 2011). The record indicates
that in 2009, CFS, Inc., and CFS-Suntech Servicing, LLC, were
sold to ACS Education Services, Inc., and now go by the new
respective names of “Education Services Company” and “ACS
Education Loan Services, LLC.” Because none of the issues before
us turn on the particular identities of the defendants, we refer
to them collectively as CFS.



                                           3
company      that   provides        a   variety     of     federal    student     loan

products, loan services, and school services as a participant in

the Federal Family Education Loan Program (FFELP). The FFELP was

established by the Higher Education Act (HEA), 20 U.S.C. §§ 1071

et   seq.,    and   is    administered         by   the   federal    Department     of

Education (DoEd). The Eighth Circuit explained the operation of

the FFELP in U.S. ex rel. Vigil v. Nelnet, Inc., 639 F.3d 791,

795 (8th Cir. 2011) (footnotes omitted):

      Under the FFELP, DoEd pays claims submitted by
      eligible private lenders for interest-rate subsidies
      and special allowances granted on behalf of student
      borrowers. See 20 U.S.C. §§ 1078(a)(1), 1087-1; 34
      C.F.R. § 682.300, .302. DoEd also reduces private
      lenders’ risk of loan defaults by entering into
      guaranty agreements with Guaranty Agencies who, in
      turn, insure Lenders against their potential default
      losses on student loans. See 20 U.S.C. §§ 1078(b)-(c),
      1080; 34 C.F.R. § 682.100(b)(1) . . . .

      The practices of private Lenders and Servicers are
      heavily regulated, and their participation in the
      FFELP is conditioned on compliance with detailed DoEd
      regulations.

The applicable regulations provide for withdrawal of eligible

lender status if, inter alia, a lender (1) offers direct or

indirect     inducements       to   secure     loan      applications,    20    U.S.C.

§ 1085(d)(5)(A);         (2)    engages        in   fraudulent       or   misleading

advertising, 20 U.S.C. § 1085(d)(5)(I); 3 or (3) fails to afford




      3
       While the current provision concerning disqualification of
eligible lender status was revised in 2008 to provide further
(Continued)
                                           4
exit counseling by schools to borrowers that includes repayment

and indebtedness information, 20 U.S.C. § 1092(b).

     The Relators worked as telemarketing solicitors for CFS,

making and receiving calls from existing and potential student

loan borrowers about consolidation loan products. After leaving

CFS, Willoughby worked for various other lenders, as well.

     The     Relators’    Original      Complaint,     filed    in        the    United

States District Court for the Northern District of Illinois,

alleged      that   CFS   submitted      false     claims      to     the       federal

government in connection with three distinct courses of conduct

that violated federal loan regulations. First, CFS “offered and

paid,   to    financial   aid   units    within    post-secondary           education

institutions . . . payments and other inducements in order to

secure applications for [federal] loans.” J.A. 27. Second, CFS

“engaged in misleading advertising in the form of direct mail

solicitations,”     which   were     designed     to   create       the    perception

that the mailings were “official communications from the Federal

Government.” J.A. 28. Third, CFS solicited consolidation loans

in violation of the “single holder rule,” which provides that

loans may not be consolidated by a lender who does not already




detail of prohibited conduct, it is substantively the same as
the provision in effect at the time the instant case was filed.



                                         5
hold at least one of the student’s loans that will be part of

the consolidation.

     The Relators asserted that in the course of engaging in the

unlawful loan processing conduct described above, CFS regularly

submitted claims, or caused claims to be submitted, to the DoEd

in   order    to    obtain    interest     payment     subsidies,       special

allowances,   and    guaranty   payments     occasioned     by   loan   payment

defaults.    The    DoEd   requires   that    all    such   submissions    for

payment be accompanied by a certification that the loan at issue

conforms to all federal regulations. 4 The Relators alleged that

CFS therefore violated the FCA when it submitted claims to the

government for interest, allowances, and guaranty payments with

certification of compliance with FFELP regulations, when it had

in fact engaged in unlawful practices to obtain the underlying

loans. Specifically, the Relators alleged four distinct counts


     4
       The blank certification form submitted by the Relators
with their Original Complaint states as follows, in part, in
small type at the bottom:

     By submitting this claim to the guarantor for
     reimbursement, the lender/holder certifies, to the
     best of its knowledge, that the information in this
     claim is true and accurate and that the loan(s)
     included in the claim was (were) made, disbursed
     (including   remittance   of  origination fees) and
     serviced in compliance with all federal regulations
     and appropriate guarantor rules.

J.A. 113.



                                      6
under the FCA: (1) presenting false claims; (2) causing false

certifications        and    other      statements        to    be    used    to    get       false

claims paid and approved; (3) conspiring to get false claims

allowed and paid; and (4) causing false certifications and other

statements used to avoid obligations to pay the government.

       Almost    four       months           later,    after     the     case          had     been

transferred      from       the    Northern          District    of    Illinois          to     the

Eastern    District     of        Virginia,      the     Relators      filed       an       Amended

Complaint. The Amended Complaint alleged four “patterns of CFS

violations” of federal loan regulations. J.A. 45. These alleged

“patterns”      included          the   following        practices,      some          of     which

differed    significantly           from       the    allegations       in    the       Original

Complaint:      (1)    that       CFS    provided        inducements         to    secure      and

maintain preferred lender status, rather than to increase mere

loan   volume;    (2)       that    CFS       provided    on-line,      rather          than    in-

person exit counseling to students, which was misleading and

inadequate under the statutory requirements for counseling; (3)

that CFS engaged in misleading advertising; and (4) that CFS’s

own recruiters had been induced to increase application volume

through per-application bonuses. The Amended Complaint alleged

that for each pattern, if the government had been aware of the

regulatory      violations,             no     interest,        guaranty,         or        special

allowance payments would have been made, and CFS would have been

obliged to repay any federal funds received because they would

                                                7
not have qualified as an “eligible lender” under the FFELP. See,

e.g., J.A. 50 (“If Guaranty Agency or DoEd representatives had

known the truth of such violations, no such claims or funds

would have been paid to CFS. If DOEd representatives had known

of the truth of such violations, CFS would have been obligated

to re-pay funds of the United States received since the time

that CFS would have been found not to have been an eligible

lender pursuant to 20 U.S.C. § 1085(d)(5).”).

     The     Amended          Complaint       specifically            alleged       21    separate

counts of FCA violations arising out of CFS’s unlawful conduct,

rather    than       the      original       four    counts.         The    first        15   counts

alleged     that      CFS      and     its     loan       servicing         company       had,   in

violation       of      31     U.S.C.     § 3729(a)(2)               (2006),    caused        false

statements to be used to get insurance guaranty payments and

claims     paid      for      loans     made    as        a    result      of   the      following

deviations      from         prescribed      conduct:          (1)    unlawful      inducements

(Counts 1-3); (2) deceptive exit counseling (Counts 4-6); (3)

deceptive       direct        mail    solicitation            (Counts      7-9);      (4)     bonus-

compensated recruiters (Counts 10-12); and (5) violations of the

single holder rule (Counts 13-15). The Amended Complaint also

alleged    that      CFS      directly       presented          false      claims     related    to

unlawfully made loans, namely, for insurance guaranty payments

(Count    16)     and      loan      interest       and       special   allowance         payments

(Count 17), in violation of 31 U.S.C. § 3729(a)(1) (2006). In

                                                8
addition, the Amended Complaint alleged in separate counts that

CFS had conspired to get false claims paid for (1) insurance

guaranty payments (Count 18) and (2) loan interest and special

allowance        payments    (Count     19),   in   violation        of   31   U.S.C.

§ 3729(a)(3) (2006). Finally, the Amended Complaint alleged that

CFS had caused false certifications and other statements to be

used       to   avoid    obligatory     repayment    of    government        insurance

payments        (Count    20)     and   government        interest     and     special

allowance        payments    (Count     21),   in   violation        of   31   U.S.C.

§ 3729(a)(7) (2006) (making, using, or causing a false claim to

be used “to conceal, avoid, or decrease an obligation to pay or

transmit money or property to the Government”). 5

       CFS filed a motion to dismiss the Amended Complaint in its

entirety. First, CFS argued that the court lacked subject matter

jurisdiction       over     all   counts   except   Counts     10-12      (concerning

bonus-compensated recruiters) under the “public disclosure bar”

of the FCA. Second, CFS argued that all of the counts suffered

from inadequate particularity under Fed. R. Civ. P. 9(b), and

therefore failed to state a claim upon which relief could be

granted under Fed. R. Civ. P. 12(b)(6).




       5
       In 2009, the FCA was amended and these provisions are now
found at 31 U.S.C.A. § 3729(a)(1).



                                           9
     The     FCA    public    disclosure      bar,   31   U.S.C.   § 3730(e)(4)

(2006), 6 provided at the time that:

     (A) No court shall have jurisdiction over an action
     under this section based upon the public disclosure of
     allegations or transactions in a criminal, civil, or
     administrative    hearing,    in    a    congressional,
     administrative,   or   Government   Accounting   Office
     report, hearing, audit, or investigation, or from the
     news media, unless the action is brought by the
     Attorney General or the person bringing the action is
     an original source of the information.

     (B) For purposes of this paragraph, “original source”
     means an individual who has direct and independent
     knowledge of the information on which the allegations
     are based and has voluntarily provided the information
     to the Government before filing an action under this
     section which is based on the information.

     To    support     this   ground   for    dismissal,    CFS    submitted   38

exhibits. The exhibits included newspaper and internet articles

concerning         investigations      into     student     lender     business

practices, CFS’s publicly available filings with the Securities

and Exchange Commission (SEC), and the complaint filed in United

States ex rel. Vigil (another FCA case brought by the Relators’

attorneys, which asserted similar claims against another lender




     6
       As part of the Patient Protection and Affordable Care Act
of 2010, the public disclosure provision was also revised and
now provides that courts “shall dismiss” an action “if
substantially the same allegations or transactions as alleged in
the action or claim were publicly disclosed . . . unless the
person bringing the action is an original source of the
information.” 31 U.S.C.A. § 3730(e)(4)(A).



                                        10
on   behalf       of   other     Relators). 7      CFS      also    submitted      a     chart

comparing language from these publicly-available documents with

the specific language of the Amended Complaint to show that the

Relators’       claims   alleged     conduct       that       had   in    fact    been    made

public prior to the allegations made in this case.

      In    opposing     the      Motion     to    Dismiss,         the   Relators       filed

affidavits attesting that they had not read any of the publicly-

available        documents       submitted        by    CFS     before      filing       their

lawsuit, and they had not resided in any of the cities where

news media producing the coverage were based. In addition, the

Relators        submitted    a   copy   of    the      government’s        amicus      curiae

brief      in    Ortho   Biotech     Products          v.   U.S.     ex    rel.    Chinyelu

Duxbury, 130 S. Ct. 3454 (2010) (denying cert.), in which the


      7
       Two of the exhibits submitted by CFS clearly were not in
the public domain: (1) a declaration by a CFS employee regarding
the company’s training of customer service representatives such
as the Relators, and (2) a table listing five similar qui tam
actions against other student lenders that had all been filed by
the Relators’ original counsel, Tim Matusheski, Esq., and
dismissed on various grounds. These cases include United States
ex rel. Lopez v. Strayer Educ. Inc., 698 F. Supp. 2d 633 (E.D.
Va. 2010) (dismissed under the public disclosure bar); Schultz
v. DeVry, Inc., No. 07-c-5425, 2009 WL 562286 (N.D. Ill. Mar. 4,
2009) (dismissed under the public disclosure bar); United States
ex rel. Fuhr v. Corinthian Colleges, Inc., No. cv-07-1157-ag-cw
(C.D.Cal. Aug. 24, 2009) (dismissed under the FCA’s first-to-
file bar; appeal voluntarily withdrawn); United States ex rel.
Batiste v. SLM Corp., 659 F.3d 1204 (D.C. 2011) (affirming
dismissal under first-to-file bar); United States ex rel. Vigil
v. Nelnet, Inc., 639 F.3d 791 (8th Cir. 2011) (affirming
dismissal for failure to state a claim).



                                             11
government urged a liberal construction of pleading requirements

for FCA complaints.               Finally, the Relators submitted a number of

other     documents        intended        to    show    that      they    and    their      then

counsel       had     no     knowledge      of    the     news     coverage       or    of     the

publicly-available documents in question, 8 and a 2006 letter from

prior counsel to an Assistant United States Attorney in which he

set   out      a    theory     of    FCA    liability        for    CFS    regarding         their

eligible lender status.

        The     Motion       to     Dismiss      was    considered        initially       by     a

magistrate          judge,    who     conducted         an   evidentiary         hearing       and

thereafter prepared a Report and Recommendation (R & R) for the

district judge. The R & R recommended that Counts 1-6 and 16-19

be dismissed for lack of subject matter jurisdiction under the

public        disclosure      bar,     and      that     Counts     7-12    and        20-21    be

      8
       These documents included: (1) a “Dear Colleague” letter
from the DoEd warning colleges that lender inducements to
schools violate the HEA and that the consequences for such
conduct might include rescission of eligible lender status and
loss of benefits on particular loans; (2) an affidavit from the
Relators’ counsel of record, Brad Pigott, Esq., averring that
co-counsel, Timothy Matusheski, Esq., engaged his services
because of his FCA expertise and that Pigott did not read, use,
rely on, or possess any of the public disclosures offered by
CFS; (3) a fax dated May 12, 2008, of the Wall Street Journal
article “J.P. Morgan to Stop Alumni Deals,” sent to Pigott from
Matusheski; and (4) a letter from Mr. Pigott to the assigned
magistrate judge explaining that Pigott did not know the CFS
document comprising SEC filing Form 8-K (2005) had been filed
with the agency and understood it to be a “confidential
investor” presentation at the time it was cited in the Amended
Complaint.



                                                 12
dismissed    for       failure         to    state      a     claim.    (Counts    13-15    were

dismissed voluntarily by the Relators.) The public disclosure

bar applied to the former counts, the R & R explained, because

the    Relators        failed       to      show        any    actual     direct      knowledge

(acquired in the course of their employment as customer service

representatives)             of     the        preferred         lender        program,     exit

counseling   programs,            or     alleged        kickback       arrangements      between

CFS and various schools. This “lack of detail in the Relators’

affidavits” and “insufficient revelations of counsel” concerning

when counsel learned of certain news reports from the original

attorney for the Relators constituted a failure to overcome the

public disclosure bar. J.A. 736. In determining that the public

disclosure bar applied, the R & R concluded that forms filed

with the SEC by CFS were administrative reports for the purposes

of the FCA. As to the “original source” exception to the public

disclosure bar, the R & R found that the Relators’ “lack of

convincing evidence of ‘direct and independent knowledge’ . . .

weighs against their credibility.” J.A. 739.

       The   R     &    R     found         that    the       court    had     subject    matter

jurisdiction       over           Counts       7-9,         relating      to     direct     mail

solicitation to consolidate federal loans, because the Relators

had provided “unrefuted and credible” assertions that while they

were   employed        at     CFS       they       handled       calls    from     prospective

borrowers    who       had    received         the      mailings,       and    they   had   been

                                                   13
trained to tell callers that CFS was “licensed and backed by the

federal       government.”         J.A.     738.       Nevertheless,          the    R     &    R

recommended dismissal of these counts for failure to state a

claim.

       Addressing the adequacy of the pleadings for Counts 7-12,

all    of     which   alleged       that     CFS       caused    false    statements           or

certifications         to     be     used        (in     violation       of     31        U.S.C.

§ 3729(a)(2) (2006)), the R & R noted that “[t]he only details

[pled]      relate    to    asserted        violations       of    the    HEA       and    DOED

regulations – not to the submissions of false claims subject to

those       regulations.”     J.A.        744.     Because      the   Relators        had      no

personal       knowledge      of    any     particular          claims    submitted            for

defaulted loans, and had failed to provide “[any] details of the

claims process” such as “specific defaults, payments, dates, or

other indicia from which a specific claim can be inferred to

have been submitted,” they had failed to state a claim with

sufficient particularity. J.A. 745-46; 743. The R & R also noted

that    a     false   claim    concerning          a    government-insured           loan      is

material only when the loan has gone into default and a claim is

in     fact     submitted     (i.e.,        the        insurance      payout        has    been




                                             14
triggered). Here, no specific allegation regarding a particular

loan had been made. 9

       Finally, the R & R recommended denying leave to amend the

Amended Complaint because the “Relators candidly admit that they

do     not       possess      the    information        that       is     necessary”       for    a

particularized allegation about false claims submitted to the

federal government by CFS. J.A. 746.

       The Relators filed timely exceptions to the R & R, and

submitted supplemental affidavits attesting to additional facts

concerning their direct knowledge of CFS’s practices. Relator

Willoughby             asserted      that        as     a      CFS        customer        service

representative she had received calls from students who were

using the exit counseling software alleged to be misleading;

that       she    learned      through     her    work      with     other       lenders    after

leaving          CFS   that    the    company         designed       its       software    to    be

misleading;            that   CFS    had    an        agreement         with    Norfolk     State

University to be an exclusive endorsed provider of consolidation

loans through the alumni association, which in return received

payments per loan application; 10 and that she had contacted CFS


       9
       The R & R concluded that it was unnecessary to determine
whether the allegedly false certifications were material to
federal payments to CFS because the fraud allegations themselves
lacked particularity.
       10
       The evidence for this prior, independent knowledge of the
kickback scheme is a 2006 email in which Willoughby shared the
(Continued)
                                                 15
about the application kickbacks through alumni groups and was

referred    to    an    unnamed       representative          who       would    be    able     to

provide her more information about these arrangements.

       Relator Jones also submitted a supplemental affidavit. She

asserted    that    as       an    employee    of    CFS      she   had      access        to   the

National Student Loan Data System, which indicates the status of

each federal loan (i.e., whether the loan was in default and

therefore presumptively eligible for federal guaranty payments).

In   addition,     Jones          attested    that   she,      Willoughby,           and    their

legal counsel had met with representatives of the Department of

Justice and DoEd on July 13, 2007 (in the interim between the

filing the Original and Amended Complaints) to discuss their

claims.

       The district court overruled the Relators’ exceptions to

the R & R and granted the motion to dismiss. United States ex

rel. Jones v. Collegiate Funding Servs., Inc., No. 3:07–cv–290,

2011   WL   129842      (E.D.       Va.    Jan.     12,    2011).       First,       the    court

addressed    the       Relators’       assertion      that        the    R   &   R    unfairly

“proceeded       from    a    false       dichotomy       .   .     .    that    if    [their]



information with a financial aid director. Willoughby, working
as a private consultant, had contacted the financial aid
director to offer payments on behalf of her own clients and when
she was rebuffed on the ground that such payments violated the
HEA, she retorted that, “If it is [illegal to donate payments
per loan], CFS is in BIG trouble.” J.A. 778.



                                              16
knowledge was not derived from their employment, then it must

have been derived from prior public disclosures.” Id. at *5. The

district court found this assertion lacked merit in light of the

fact    that      the       magistrate      judge       “appropriately           considered”

Relator      Willoughby’s          work     in        the    student       loan     industry

generally. Id. at *7. The court also declined to consider the

supplemental affidavits, as they were untimely filed.

       Second, the court turned to the Relators’ contention that

SEC    filings       by     CFS    were    not       “administrative         reports”      for

purposes     of      the     public    disclosure           bar    and    thus    should    be

disregarded       in       assessing       the       dismissal       motion.      The   court

reasoned       that       administrative         reports          are    defined     not    by

government        authorship,             but        government          receipt,       public

availability,         and    the   use     of    a    particular         document    for   the

government’s own investigative or analytical purposes. Finding

that   the     SEC      filings     met     each      of     these      requirements,      the

district court concluded it was proper to consider the documents

as administrative reports under the public disclosure bar.

       Third, the court addressed the Relators’ broad contention

that their allegations concerning preferred lender inducements

and deceptive exit counseling were not actually derived from

public disclosures. Acknowledging that not “every relator in a

qui tam action must affirmatively establish the source of his or

her    knowledge,”          the    court        listed       the     publicly       disclosed

                                                17
information for both patterns of conduct alleged in Counts 1-6

and found that the Relators failed to provide adequate evidence

of   their   “logical    access”       to     the    information       within      their

employment as an alternative explanation for the source of their

allegations. Id. at *11.

      The evidence cited included SEC filings by CFS in which the

company touted being on more than 500 preferred lender lists,

documentation of then-New York Attorney General Andrew Cuomo’s

investigation into possibly illegal activity by student lenders

to secure preferred lender status, and a New York Times article

published    days    before   the   filing          of    the    Relators’    Original

Complaint in which JP Morgan was named as a target of that

investigation.

      The district court also cited articles published on May 8,

2007, in USA Today and the Wall Street Journal that “disclosed

that JP Morgan Chase had entered into preferred-lender deals

with alumni associations.” Id. at *12. While these disclosures

were made after the filing of the Original Complaint, the court

found that they were relevant because they preceded the filing

of   the   Amended   Complaint,     in      which        the    Relators   first   made

allegations    regarding      alumni     associations           (instead     of   or   in

addition to, financial aid offices).

      Regarding public disclosures related to the second pattern

of conduct, deceptive exit counseling, the district court cited

                                         18
CFS’s SEC filings about their exit counseling software products,

and a New York Times article specifically mentioning that the

CFS software directed student borrowers to their consolidation

loan   products.         In    addition,     the    court   noted    that   during     the

period      between       the       filing     of    the    Original      and     Amended

Complaints,        two    publicly     disclosed      reports    referred        to   CFS’s

exit counseling software; one of these reports indicated that

prohibited marketing was included in the counseling.

       The court observed that the Relators’ Original Complaint

made   no    mention          of   online    exit   counseling      at   all,    yet   the

Amended Complaint included 17 paragraphs concerning online exit

counseling, which had in the interim been disclosed or referred

to in various publications. The court concluded that the public

disclosures     concerning           inducements     and    online   exit    counseling

were therefore “far more than coincidental.” Id. at *10.

       The district court then turned to the “original source”

exception     to    the       public   disclosure      bar,   pursuant      to    which   a

Relator may proceed despite publicly available knowledge if he

or she is an “original source” of the information on which an

FCA claim is based. 31 U.S.C. § 3730(e)(4)(A) (2006). Under the

terms of the statute in effect at the time, an original source

was defined by two elements: “direct and independent knowledge”

of the information, and voluntary provision of the information

to the government before filing an action under the FCA that is

                                              19
based on that information. 31 U.S.C. § 3730(e)(4)(B) (2006). The

district       court   adopted    the     finding     in   the     R     &   R   that   the

“Relators’ affidavits do not evidence independent knowledge of

the allegations in the Amended Complaint.” Jones, 2011 WL 129842

at *12. Subject matter jurisdiction for Count 1-6 was therefore

lacking and a determination of the second element, whether the

Relators had provided the government with their information, was

unnecessary.

       The district court then considered whether it had subject

matter       jurisdiction        over      the    direct          mail       solicitation

allegations (Counts 7-9). The court adopted the R & R finding

that     the    Relators’      personal    experience        as    customer       service

representatives supported their independent knowledge of CFS’s

conduct. As to CFS’s challenge to subject matter jurisdiction

for    Counts     20-21,      conspiracy    to   cause     false         statements     and

certifications to be used to avoid repayment obligations, the

district court again adopted the findings in the R & R that

these     counts       were    independent       of    the        other      counts     and

jurisdiction was therefore proper. Finally, the court rejected

the R & R finding that subject matter jurisdiction was lacking

for Counts 16-19, finding instead that, as with Counts 20 and

21,    the     bases   for    these   allegations      was    independent          of   the

invalidated counts.



                                           20
       To summarize, the district court dismissed Counts 1-6 for

lack of subject matter jurisdiction under the public disclosure

bar,    finding          inadequate      evidence      of    Relators’       independent

knowledge of CFS’s conduct. On the other hand, the court found

the existence of subject matter jurisdiction over the remaining

counts,       Counts      7-12   (alleging         violations    of    § (a)(2)),        and

Counts 16-21 (alleging violations of § § (a)(1),(3),(7)), as to

which       the    Relators    had     satisfied     their   burden     to    show   their

access to independent, first-hand bases for the allegations. 11

       Having found jurisdiction over Counts 7-12 and 16-21, the

district court then turned to the issue of whether these counts

met    the    heightened       pleading       requirements      of   Fed.    R.   Civ.    P.

9(b). In the court’s view, the Relators “maintain[ed] that they

satisfied Rule 9(b) by attaching a blank FFELP claim form and

describing Defendants’ alleged HEA violations.” Id. at *15. The

court ruled this submission inadequate for two reasons: (1) the

Relators          did   not   allege    the    involvement      of    any    third   party

claimants (analogous to subcontractors) and thus there was no

basis for an allegation that CFS “used or caused to be used a

false certification . . . to get a false or fraudulent claim

paid by the government,” 31 U.S.C. § 3729(a)(2); and (2) any


       11
            As noted above, Relators voluntarily dismissed Counts 13-
15.



                                              21
certifications by CFS would be false only upon submission to the

government and a blank form was not evidence of submission of

any actual claim for federal payment by the company.

     As for the Relators’ argument that they were not required

to   “particularize      dates     and        amounts      of   individual      claims”

because   they    were   alleging        a    fraudulent        scheme   rather   than

specific events, Jones, 2011 WL 129842 at *17, and accepting

that Rule 9(b) can be satisfied by allegations of a scheme, the

court ruled that the Relators had not alleged facts showing that

false claims had in fact been submitted by CFS and had “not

allege[d] any instances of payment by the government, instances

of default, or any other facts from which the Court could infer

that Defendants actually submitted any false statements.” Id. at

*18. Certification forms were relevant only to a specific loan,

the court noted, and thus did not assert compliance with federal

loan regulations generally, as to other or all loans by the

lender. In addition, a blank form was merely evidence that CFS

could submit a false claim, not evidence that it did do so. The

allegations   regarding        submitted          claims   were    therefore    “naked

assertion,”      the   court     concluded,          and   as     such   were   merely

speculative. 12 Id. at *19.


     12
         The   district  court   also  briefly   addressed  the
government’s submission of a Statement of Interest, which
articulated its understanding of the particularity standard for
(Continued)
                                             22
      The court’s final order thus dismissed Counts 1-6 for lack

of subject matter jurisdiction and Counts 7-12 and 16-21 for

failure to state claim. The Relators have timely appealed.



                                   II.

      This case comes to us under somewhat ironic circumstances,

in that the district court found that some of the allegations of

fraud brought by the Relators, if meritorious, were too widely

known to support their claims, and some of the allegations were

too   opaque   and   lacking   specificity.   We   first   consider   the

propriety of the dismissal of some claims based on the public

disclosure bar. Next, we consider whether the district court

erred in dismissing any one or more claims for failure to state

a claim. For the reasons set forth herein, we discern no error

in the court’s analysis.




FCA claims. The Statement asserted that “where liability does
not depend on anything specific in the defendants’ claims
themselves as the basis for alleging that they were false, and
instead relies on the general principle that a defendant’s false
representations prior to submission of claims and/or failure to
comply with contractual promises can render the defendant’s
subsequent claims payment false,” no specific allegations of a
particular claim are required. United States’ Statement of
Interest at 3, United States ex rel. Jones v. Collegiate Funding
Services, 2011 WL 129842 (E.D.Va. Jan. 12, 2011)(No. 3:07-cv-
00290-HEH). The court noted that it agreed with the government
as to the applicable pleading standard, and was ruling only that
the Relators had failed to meet it.



                                   23
                                          A.

       The Relators argue first that the district court erred in

determining that they actually based the allegations in Counts

1-6 of the Amended Complaint, concerning loans made as a result

of unlawful inducements and deceptive exit counseling, on public

disclosures. The determination of an actual basis for an FCA

allegation       is   a   finding   of   fact,    reviewed   for      clear    error.

United States ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 348 (4th

Cir.    2009).    “[A]     relator’s     action   is   ‘based    upon’   a     public

disclosure of allegations only where the relator has actually

derived from that disclosure the allegations upon which his [or

her] qui tam action is based.” United States ex rel. Siller v.

Becton Dickinson & Co., 21 F.3d 1339, 1348 (4th Cir. 1994). 13 The

public      disclosure     bar   “encompasses     actions    even     partly    based

upon prior public disclosures.” Vuyyuru, 555 F.3d at 351. Once a

motion      to   dismiss    on   jurisdictional        grounds   is    filed,     the

relator “[bears] the burden of proving by a preponderance of the


       13
        For much of the time that the FCA language of 2007 was in
effect,   this   circuit’s  subjective   “actual   reliance”   rule
differed from that of the majority of circuits, which held that
an objective standard (in which a factual overlap of relator
allegations   and   public  disclosures,   regardless   of   actual
reliance, triggers the bar) is proper. See Jones, 2011 WL
129842, at *5 (noting that the Second, Third, Sixth, Seventh,
Eighth, Ninth, Tenth, and Eleventh Circuits all applied an
objective rule of public disclosure for the provision in effect
in 2007).



                                          24
evidence”     that   the   allegations   are   not    based   upon   public

disclosures. Id. at 348 (citing Rockwell Int’l Corp. v. United

States, 549 U.S. 457, 468 (2007)). Moreover, “when a plaintiff

files a complaint in federal court and then voluntarily amends

the complaint, courts look to the amended complaint to determine

jurisdiction.” Rockwell, 549 U.S. at 473-74.

     At the time of the Relators’ Complaints, the FCA’s public

disclosure bar provided:

     (A) No court shall have jurisdiction over an action
     under this section based upon the public disclosure of
     allegations or transactions in a criminal, civil, or
     administrative    hearing,    in    a    congressional,
     administrative,   or   Government   Accounting   Office
     report, hearing, audit, or investigation, or from the
     news media, unless the action is brought by the
     Attorney General or the person bringing the action is
     an original source of the information.

     (B) For purposes of this paragraph, ‘original source’
     means an individual who has direct and independent
     knowledge of the information on which the allegations
     are based and has voluntarily provided the information
     to the Government before filing an action under this
     section which is based on the information.

31 U.S.C. 3730(e)(4) (2006). 14 The Relators argue that under the

plain language of the statute and precedent in this circuit, the


     14
         In  2010,   these       provisions    were    amended.      Section
3730(e)(4) now provides:

          (A) The court shall dismiss an action or claim
     under this section, unless opposed by the Government,
     if substantially the same allegations or transactions
     as alleged in the action or claim were publicly
     disclosed—

(Continued)
                                    25
public   disclosure   bar    applies     only   where    an    FCA    claim   is

actually based upon publicly disclosed information, and those

disclosures   specifically    set   out    conduct      by    the    particular

defendant. They assert that neither requirement obtains in this

case because they have submitted sworn affidavits that they did

not read any of the publically-available documents in question

and, in any event, the publicly-available documents themselves

fail to set out allegations against the defendants named in this

case.



          (i)   in    a   Federal  criminal,   civil,   or
     administrative hearing in which the Government or its
     agent is a party;

          (ii)     in     a    congressional,     Government
     Accountability   Office,  or   other  Federal   report,
     hearing, audit, or investigation; or

          (iii) from the news media,

     unless the action is brought by the Attorney General
     or the person bringing the action is an original
     source of the information.

          (B) For purposes of this paragraph, “original
     source” means an individual who either (i) prior to a
     public disclosure under subsection (e)(4)(a), has
     voluntarily   disclosed    to   the    Government  the
     information on which allegations or transactions in a
     claim are based, or (2) who has knowledge that is
     independent of and materially adds to the publicly
     disclosed allegations or transactions, and who has
     voluntarily provided the information to the Government
     before filing an action under this section.

31 U.S.C. § 3730(e)(4).



                                    26
       Appellees        respond     by     emphasizing          that       CFS’s       parent,

JPMorgan Chase, was in fact named in news coverage of New York

Attorney General Cuomo’s investigations, and that the various

news reports and SEC filings available before the Original and

Amended Complaints provided enough information for the Relators

to    build    their    claims.     They    urge    us     to   consider         the   public

disclosures together, rather than discretely as to a particular

allegation, and assert that the Relators do not, and cannot,

argue that under such a holistic approach their claims avoid the

public disclosure bar.

       In light of the evidence adduced in the hearing before the

magistrate judge below and the justified findings adopted by the

district court based thereon, we are unable to conclude that the

district       court    committed        clear     error    in       finding       that    the

Relators’ claims were actually based upon public disclosures.

       The Relators argue that public accounts of general industry

behavior,       without    specific        allegations          concerning         CFS,    are

insufficient to provide a basis for specific claims against a

particular       defendant.       They    rely    primarily          on    an   unpublished

Seventh       Circuit   decision,        United    States       ex    rel.      Baltazar    v.

Warden & Advanced Healthcare Assoc., No. 09-2167, 2011 WL 559393

(7th Cir. Feb. 18, 2001), for the proposition that reports of a

high rate of fraud within an industry should not bar specific

FCA    actions     against    individual           wrongdoers.            The   publically-

                                            27
available information underlying this case, however, does not

establish      merely    an    industry-wide             set    of    allegations.      The

district court cited a published report that CFS was involved in

the Cuomo probe, and CFS’s own claim that its business model

included special inducement arrangements with schools for access

to   student      borrowers.        While    relators          are   not     required   to

affirmatively       prove     the   source        of    their     information    for    FCA

allegations,      as    the    district       court        noted,     mere    denial     of

knowledge    of    public     disclosures          does    not     satisfy    the   burden

established by Vuyyuru.

     In     their      affidavits,          the        Relators      aver    that    their

employment with CFS and in the student loan industry provides

the sole source of their allegations, yet the scope of their

employment – by their own description - does not establish or

plausibly suggest access to the kind of information upon which

their allegations are based. In addition, as noted above, under

Vuyyuru, even partial reliance on public disclosure bars a qui

tam action. Faced with evidence of public disclosures and no

reasonably inferable sources other than these documents (and in

light of the apparent pattern of litigation by the Relators’

initial counsel in similar cases), the district court did not

clearly err in concluding that the Relators failed to establish




                                            28
that    Counts   1-6     of   the   Amended     Complaint   were     not   actually

based, in whole or in part, on public disclosures. 15

                                           B.

       As a distinct component of their arguments concerning the

public      disclosure    bar,      the    Relators    challenge     the   district

court’s       determination         that     SEC      filings   by     CFS     were

“administrative reports” for purposes of the public disclosure

bar. See 31 U.S.C. § 3730(e)(4)(A). They note that, “In the end

. . . the District Court acknowledged that ‘the applicability of

the public disclosure bar in this case does not turn on whether

CFS’s SEC filings are ‘administrative reports.’” Appellants’ Br.


       15
        The district court found that the allegations in Counts
7-9, concerning deceptive mailings designed to mislead borrowers
into believing that CFS was a government entity, were not made
in actual reliance on public disclosures and were therefore
within the subject matter jurisdiction of the court. While the
counts were dismissed nonetheless under Rule 9(b), CFS urges us
to reverse the district court’s finding by “abandoning” the
actual reliance rule of Siller and adopting the majority rule in
which allegations “substantially similar” to public disclosures
are barred. Apart from the fact that a panel of this court is
not free to disregard binding circuit precedent, see United
States v. Collins, 415 F.3d 304, 311 (4th Cir. 2005), such a
step is unnecessary, as the 2010 amendment of the FCA explicitly
incorporates the substantially similar standard: “The court
shall dismiss an action or claim under this section, unless
opposed by the Government, if substantially the same allegations
or transactions in the action were publicly disclosed.” 31
U.S.C. § 3730(e)(4). When the instant case was initiated,
however, the provision barred actions “based on” public
disclosures and thus Siller’s reasoning properly applies to the
language in effect at the time, and the district court correctly
applied circuit precedent.



                                           29
28. Because the district court did consider SEC reports in its

analysis,    however,       we    take    this    opportunity       to    address     the

issue.

     The    Relators        point     to     Graham     County      Soil     &     Water

Conservation Dist. v. United States ex rel. Wilson, 130 S. Ct.

1396, 1402 (2010), for the rule that “administrative” in the FCA

context relates to “the activities of governmental agencies,”

and they argue that, consequently, a document merely received by

an agency cannot constitute an administrative report. But as the

district court noted, under Graham County, “It is the fact of

‘public disclosure’-not Federal Government creation or receipt-

that is the touchstone of [the public disclosure bar].” Id. at

1405. The court went on to reason that because documents created

by   private   parties       constituted         materials    of    “administrative

hearings” for the FCA, under United States ex rel. Grayson v.

Advanced    Management       Tech.,       221    F.3d   580     (4th     Cir.     2000),

privately-created        SEC        filings       can    also       constitute         an

administrative report.

     We find this reasoning unpersuasive in the context of this

case.    Hearings    are,    by     general      definition,       forums    in    which

parties    present    and        submit    privately    prepared         documents    in

support of their positions on a particular question; reports, on

the other hand, are generally distinguishable as products of

official     activity       of      some        kind.   The     context         for   an

                                           30
administrative hearing and report are sufficiently unique that a

rule for the former would not necessarily apply to the latter.

          We are satisfied, nonetheless, that the SEC filings by CFS

were reasonably determined to be administrative reports because

they were submitted under the SEC’s administrative regulatory

requirements of the company. Forms 8-K and S-1 are mandatory

filings for all publicly traded companies. See, e.g., 17 C.F.R.

§§ 240.13a-11, 229.101. While these documents were not authored

by       the   SEC    or    created   under      their    supervision,    they     were

produced at the request of and were made public by the SEC in

the course of carrying out its activities as a federal agency.

          In the context of ruling that state and local agencies are

“administrative” for the purposes of the public disclosure bar,

the Supreme Court has noted that statutory construction of the

FCA should be guided by the likelihood that a disclosure will

“put the Government on notice of a potential fraud . . . .

Congress passed the public disclosure bar to bar a subset of

those suits that it deemed unmeritorious or downright harmful .

.    .    .    The   statutory     touchstone,     once   again,   is    whether   the

allegations          of    fraud   have   been   [publicly    disclosed].”       Graham

County, 130 S. Ct. at 1404, 1409, 1410. Here, the SEC forms in

question were requested, received, made public, and presumably

included in any corporate profiles compiled by the agency. While

such a report does not necessarily alert federal agencies to

                                            31
wrongdoing, it certainly provides easily accessible notice of

the transactions between CFS and its customers from which an

investigation could have begun or developed. Because the SEC

filings in question comport with the FCA purposes set out in

Graham County, we find that they are administrative reports for

the purposes of the public disclosure bar, and were properly

considered by the court below in the mix of publically available

information on the basis of which, in whole or in part, the

Relators’ claims are based.

                                          C.

       The final issue on appeal is whether the district court

erred    in    dismissing        Counts   7-12      and     16-21   for   lack    of

particularity under Fed. R. Civ. P. 9(b). Dismissal under Rule

9(b)    “is   treated   as   a    failure      to   state   a   claim   under    Rule

12(b)(6).” Harrison v. Westinghouse Savannah River Co., 176 F.3d

776, 783 n.5 (4th Cir. 1999). “This Court reviews de novo a

district court’s dismissal for failure to state a claim[.]” Id.

       In determining whether the order was proper, the
       appellate court accepts as true all of the well-
       pleaded allegations and views the complaint in the
       light most favorable to the non-moving party. Mylan
       Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.
       1993). It then determines whether a “plausible claim
       for relief” has been made. Ashcroft v. Iqbal, 556 U.S.
       662 (2009).

Lesueur-Richmond Slate Corp. v. Fehrer, --- F.3d ---, ---, 2012

WL 104914, *1 (4th Cir. Jan. 13, 2012).


                                          32
     To briefly recap the theory of the Relators’ FCA claims,

they assert that CFS habitually violated the regulations of the

FFELP, and thus all certifications of compliance with FFELP for

loans obtained or serviced unlawfully were false. When these

certifications    were   submitted     to      the   federal     government       in

support of claims for interest subsidy, insurance guaranty, or

special allowance payments, the submissions were therefore false

claims under the FCA.

     As an initial matter, we observe that there seems to have

been some confusion below as to which category of loans by CFS

the Relators alleged were in fact related to false claims. The

Relators   apparently    raised   an    objection       before    the    district

court that the magistrate judge misunderstood their claims to

extend to all loans made or serviced by CFS. They sought to

clarify that they claimed only the loans “subject to inducement

promises   and   payments”   resulted     in    false   claims;    the    R   &    R

itself, however, noted that Relators’ claims were limited to

certifications for loans that actually went into default (and

were therefore eligible for guaranty payments).

     The Amended Complaint alleges the making and presentation

of, and conspiracy to make or present, false claims for payments

related to disbursed consolidation loans (Counts 8, 9, 11, 12,

17, 19, 21) and defaulted consolidation loans (Counts 7, 10, 16,

18, 20). An adequately particular claim under Rule 9(b) related

                                     33
to   these      two     categories         could   ostensibly      be     different-–

allegations       of    claims      for     special    allowance        and    interest

payments     on    a    general     class     of   disbursed     loans        that   were

accompanied by a false certificate of compliance do not suffice

as particularized claims related to defaulted loans, for which

insurance guaranty payments have been made by the government.

Without    detailing        a    separate     analysis     for   each     count,      the

district        court     concluded         that      merely     providing           blank

certification       forms       together    with   allegations     that       all    loans

made or serviced as a result of unlawful conduct resulted in

false claims was inadequate under Rule 9(b) for all the counts

over which subject matter jurisdiction was proper.

     Before us on appeal, the Relators now argue that they did

not rely merely on blank certification forms to satisfy their

pleading allegation of false claims. They explain that their

claims    set     out   allegations        that,   taken    together,         adequately

support the inference that false claims were actually presented

to the federal government. 16




     16
       Their argument on this point appears limited, however, to
claims related to loan defaults, i.e., Counts 7, 10, 16, 18, and
20; the Relators do not directly address the district court’s
dismissal of the counts relating to interest and special
allowance payments on loans that were disbursed but never
entered default, i.e., Counts 8, 9, 11, 12, 17, 19, and 21.



                                            34
     Federal Rule of Civil Procedure 9(b) sets out a heightened

pleading standard for fraud:

     In alleging fraud or mistake, a party must state with
     particularity the circumstances constituting fraud or
     mistake.   Malice,  intent,   knowledge,   and   other
     conditions   of  a  person’s  mind   may  be   alleged
     generally.

“[T]he ‘circumstances’ required to be pled with particularity

under Rule 9(b) are ‘the time, place, and contents of the false

representations, as well as the identity of the person making

the misrepresentation and what he obtained thereby.’” Harrison,

176 F.3d at 784 (citation omitted). In Harrison, we noted with

approval that “[t]he Fifth Circuit has emphasized that liability

for a false certification will lie only if compliance with the

statutes or regulations was a prerequisite to gaining a benefit,

and the defendant affirmatively certified such compliance.” Id.

at 787.

     Because false certification is critical to all the relevant

counts    in   question   here,   providing   the   basis   for   all   the

allegedly submitted claims being legally “false,” the initial

question for all counts is whether the Relators’ allegations of

false certification are adequately particular. 17 We agree with


     17
         The district court focused on the alleged (a)(2)
violations (false statements), finding that certification was
not alleged with adequate particularity even under a “fraudulent
scheme” claim, and that the Relators failed to offer facts
supporting  the   inference  that   any  claims   were  actually
(Continued)
                                    35
the   district      court   that    each    remaining     count      fails    on   this

ground. As the district court observed, the “Relators neither

serviced    nor     processed      any    consolidated      loans,    provided       any

post-consolidation          customer       service,       or    had     access        to

information       regarding       claims        for   government      reimbursement

submitted by CFS.” Jones, 2011 WL 129842 at *19. In Harrison, by

contrast,     the     Relator      alleged       personal      knowledge      of     the

certification process, and of the misrepresentations made in the

allegedly false certification (which resulted in a subcontractor

in fact being retained for work that the Relator had personal

knowledge of). Harrison, 176 F.3d at 781-82.

      Similarly, in United States ex rel. Grubbs v. Kanneganti,

565 F.3d 180, 191-92 (5th Cir. 2009), the Fifth Circuit found

adequate particularity in the allegations of a claim where the

Relator’s allegations of false statements “made to get a claim

paid” included dates and recollections of face-to-face meetings

with alleged falsifiers and dates of billing falsification by a

particular    doctor.       See    also    United     States   ex    rel.    Lusby    v.

Rolls-Royce Corp., 570 F.3d 849, 853-54 (7th Cir. 2009) (finding

adequate particularity under Rule 9(b) where a Relator provided



submitted. J.A. 900-9. The other alleged violations, under
(a)(1), (a)(3), and (a)(7), were not addressed directly,
presumably because the false claims alleged therein are also
based on the assertion of false certification.



                                           36
evidence      of    specific    parts     shipped          on   specific       dates,   and

details of payment, even where the company’s claim submitted to

the government were not provided).

     Here, the Relators allege only the broad inferential claim

that but-for the certifications, the loans would not have been

disbursed. They have made no allegation as to any particular

transactions        between    CFS     and      the      government       in   which    the

certifications were material, nor do they name or identify any

employee who (knowingly or not) completed a false certification

form. In light of the complete absence of any particularity as

to their allegations, we agree with the district court that the

Relators fail to meet the requirements of Rule 9(b) and their

claims were properly dismissed.



                                          III.

        For   the    foregoing      reasons,        we    discern    no   error    in   the

district      court’s        dismissal        for        lack   of    subject       matter

jurisdiction        Counts    1-6    of   the       Amended     Complaint       under   the

public disclosure bar of the FCA. Furthermore, we discern no

error   in    the    district       court’s       dismissal     of   Counts      7-12   and

Counts 16-21 for failure to state a claim under Fed. R. Civ. P.

9(b), 12(b)(6). Accordingly, the judgment of the district court

is

                                                                                 AFFIRMED.

                                             37